On the ground that the property located in the village of Richmond, in the town of Scituate, was conveyed to trustees to be used for specified and limited purposes; that the surviving trustee openly and publicly repudiated the trust, and thereafter, he and his successors in title to said property, including Mr. Hicks, claimed to hold the same as their own, discharged from said trust; that such repudiation and claim was known to the cestuis que trust, and they neglected to enforce their equitable rights to use said property for said trust purposes, until the statute of possession has given a good and rightful title to the claimant, Hicks and wife, and bars thecestuis que trust from now enforcing any claim to the use of said property.
VINCENT, J., concurs with SWEENEY, J., in his dissent.